 
AMENDED AND RESTATED LOCKUP AGREEMENT
 


This AMENDED AND RESTATED LOCKUP AGREEMENT (the "Agreement") is made as of the
____ day of May, 2010, by ______________ ("Holder"), maintaining an address at
c/o China Yongxin Pharmaceuticals Inc., 927 Canada Court, City of Industry, CA
91748, Attn: Yongxin Liu, CEO, facsimile: (626) 581-9138, in connection with his
ownership of shares of China Yongxin Pharmaceuticals Inc., a Delaware
corporation (the "Company").


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


1.           Background.


a.           Holder is the beneficial owner of the amount of shares of the
Common Stock, $0.001 par value, of the Company (“Common Stock”) designated on
the signature page hereto.


b.           Holder acknowledges that the Company has entered into on January
22, 2010 (“First Closing”), March 4, 2010 (“Second Closing”) or will enter into
at or about the date hereof  (“Third Closing”) subscription agreements (each a
“Subscription Agreement”) with subscribers for the Company’s Notes and Warrants
(the “Subscribers”).  Holder understands that, as a condition to proceeding with
the Offering, the Subscribers have required, and the Company has agreed to
obtain on behalf of the Subscribers an agreement from the Holder to refrain from
selling any securities of the Company from the date of the Subscription
Agreement and for so long as any amount is outstanding on the Notes
(“Restriction Period”) except as described below.


c.           This Amended and Restated Lockup Agreement amends and restates that
Lockup Agreement dated January 22, 2010, and is being entered into pursuant to a
certain Modification and Consent Agreement dated May __, 2010 by and among the
Company and the Subscribers, in connection with the Third Closing.


2.           Sale Restriction.


a.           Holder hereby agrees that during the Restriction Period, the Holder
will not sell, transfer or otherwise dispose of any shares of Common Stock or
any options, warrants or other rights to purchase shares of Common Stock or any
other security of the Company which Holder owns or has a right to acquire as of
the date hereof, other than in connection with an offer made to all stockholders
of the Company in connection with merger, consolidation or similar transaction
involving the Company.  Holder further agrees that the Company is authorized to
and the Company agrees to place "stop orders" on its books to prevent any
transfer of shares of Common Stock or other securities of the Company held by
Holder in violation of this Agreement.  The Company agrees not to allow to occur
any transaction inconsistent with this Agreement.


b.           Any subsequent issuance to and/or acquisition by Holder of Common
Stock or options or instruments convertible into Common Stock will be subject to
the provisions of this Agreement.


3.           Miscellaneous.


a.           At any time, and from time to time, after the signing of this
Agreement Holder will execute such additional instruments and take such action
as may be reasonably requested by the Subscribers to carry out the intent and
purposes of this Agreement.
 

--------------------------------------------------------------------------------


 
b.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state of New
York.  The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  The parties executing this Agreement and other agreements referred
to herein or delivered in connection herewith agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Notices hereunder shall be given in the same manner as set forth in
the Subscription Agreement.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement or any other Transaction Document
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  Holder irrevocably appoints the Company its true and
lawful agent for service of process upon whom all processes of law and notices
may be served and given in the manner described above; and such service and
notice shall be deemed valid personal service and notice upon Holder with the
same force and validity as if served upon Holder.


c.           The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.


d.           This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.


e.           This Agreement may be signed and delivered by facsimile,
electronically and such facsimile or electronically signed and delivered
Agreement shall be enforceable.


f.           The Company agrees not to take any action or allow any act to be
taken which would be inconsistent with this Agreement.


g.           The Holder acknowledges that this Lockup Agreement is being entered
into for the benefit of the Subscribers identified in the Subscription Agreement
may be enforced by the Subscribers and may not be amended without the consent of
the Subscribers (in the manner described in the Subscription Agreement), which
may be withheld for any reason.






[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.
 

  HOLDER:                   (Signature of Holder)                    (Print Name
of Holder)                   Number of Shares of Common Stock Beneficially Owned
Represented by ______________ shares of Common Stock and options, warrants and
rights to acquire ______________ additional shares of Common Stock              
                      COMPANY:             CHINA YONGXIN PHARMACEUTICALS INC.  
                  By:         Yongxin Liu       Chief Executive Officer  

 
3

--------------------------------------------------------------------------------


 
 